Citation Nr: 1302557	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  04-07 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU benefits).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1974 to March 1975, and on active duty from May 1977 to February 14, 1985 and from February 15, 1985 to November 14, 1986.  An October 2002 Administrative Decision by the Department of Veterans Affairs (VA) determined that the Veteran's period of service from May 1977 to February 14, 1985 was honorable, but that the Veteran was discharged under other than honorable conditions for the period of service between February 15, 1985 and November 14, 1986, serving as a bar to all VA compensation benefits relating to that period of service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the VA Regional Office (RO) in Montgomery, Alabama.

In June 2009, a hearing was conducted at the RO before the undersigned, and a transcript of this hearing has been added to the Veteran's claims file.  

In December 2009 and in April 2011, the Board remanded this matter for additional development.  


FINDINGS OF FACT

1.  The Veteran's current degenerative disc disease of the lumbar spine was not first manifested in service or within the first post-service year; and the preponderance of the evidence is against a finding that the Veteran currently has degenerative disc

 disease of the lumbar spine related to his military service, or his service-connected post surgical syndrome of both feet.

2.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected post surgical syndrome of both feet.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

2.  The criteria for entitlement to TDIU benefits have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

October 2004, April 2006, January 2007 and February 2010 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran's claims were subsequently readjudicated in an August 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

As for VA's duty to assist, the RO was unable to obtain all of the Veteran's service treatment records.  In an August 2012 memorandum, the RO made a formal finding as to the unavailability of the Veteran's complete service treatment records.  The memorandum outlined all of the actions taken by the RO to obtain these records.  In an August 2012 letter, the RO informed the Veteran that his service treatment records were incomplete, and requested alternative types of evidence from him.  Thus, the RO has taken all reasonable actions available to obtain the Veteran's service treatment records.
 
The RO obtained all of the Veteran's identified post service treatment records.  In addition, March 2010 VA examinations for the feet and for the spine, along with a May 2011 medical opinion addendum, were conducted by a VA physician that had reviewed the Veteran's claim file, the history of the disabilities with the Veteran, examined the Veteran, provided opinions concerning the Veteran's current lumbar spine disability and employability, and included a rationale for the conclusions reached.  These examinations and opinions are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed that these examinations were inadequate. 

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.  

In December 2009 and in April 2011, the Board remanded this matter directing the RO to continue searching for the Veteran's missing service treatment records; and to schedule him for the appropriate VA examinations to consider the etiology of his lumbar spine disability, and the effects of his service-connected disability on his employability.  The RO subsequently took all reasonable actions to obtain additional service treatment records, and these efforts were documented in an August 2012 memorandum in the claims file.  In addition, the RO scheduled the Veteran for VA examinations for the feet and for the spine in August 2012, and also obtained a supplemental medical opinion in May 2011.  Accordingly, the directives of the Board's December 2009 and April 2011 remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

A.  Service Connection for Lumbar Spine Disability

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is listed as a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
 
The Veteran served honorably on ACDUTRA in the Army from September 1974 to March 1975, and on active duty from May 1977 to February 14, 1985.  He is also shown to have served on active duty from February 15, 1985 to November 14, 1986, but the VA determined in an October 2002 Administrative Decision that the Veteran was discharged under other than honorable conditions for this period of service, which serves as a bar to all VA compensation benefits relating to that time.  

The Veteran's available service treatment records are completely silent as to any complaints or diagnoses of a chronic lumbar spine disability.  A March 1985 physical examination listed the Veteran's spine as normal.  On a medical history report completed at that time, the Veteran denied having a history of recurrent back pain.  A March 1986 physical evaluation board report noted a diagnosis of post surgical syndrome of both feet.  Medical records relating to these proceedings were silent as to a lumbar spine disability.

In August 2001, the Veteran filed his original claim seeking service connection for a back disability.  At his June 2009 hearing before the Board, the Veteran testified that he injured his back after slipping on black ice while stationed in Germany.  He also reported having back pains carrying his rucksack during basic training.

While the Veteran is competent to state that he fell during service and that he experienced back pain, he is not competent to diagnose himself with a chronic lumbar spine disability.  

Even accepting the Veteran's allegations of an inservice injury to his back, no continuity of symptomatology is shown.  The Veteran's contentions of having ongoing back pain since his discharge from military service are inconsistent with his contemporaneous statements, are not supported by the evidence, and are not credible.  The available service treatment records, which relate primarily to the tail end of his military service, are completely silent as to any findings, complaints, or diagnoses of a chronic lumbar spine disability.  To the contrary, a March 1985 physical examination listed the Veteran's spine as normal, and the Veteran denied having any history of recurrent back pain at that time.  

The first post service complaint or reference of any kind referring to a back disability was in May 1998, over 19 years after the Veteran's discharge from the service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Post service treatment records in 1998 and for years thereafter do not reference any inservice back injury or history of back pain since his military service.  

A majority of the post service treatment records in evidence associate the onset of the Veteran's back pain as having occurred many years after service.  A February 2003 VA treatment report noted the Veteran's complaints of back pain for the past five years.  A December 2005 VA orthopedic consultation report noted the Veteran's history of low back pain for the past four to five years.  A January 2009 private treatment report noted the Veteran's 10-year history of back pain.  

Although a May 2003 VA treatment report noted complaints of chronic back pain since the 1980s, this isolated report contradicts numerous other histories contained in the Veteran's post service treatment records.  In addition, none of the early post service treatment records reference a history of an inservice back injury.  This allegation does not surface until long after the Veteran filed his current claim seeking service connection for a back disability.  

At the June 2009 Board hearing, the Veteran's sister testified that she was aware that the Veteran has had problems with his back.  She did not, however, relate this history back to his military service ending decades earlier.

In March 2010, a VA examination of the spine was conducted.  The VA examiner reviewed the Veteran's claims file, and the report included a historical summary of the Veteran's back disability.  A physical examination of the spine was conducted, and the report concluded with a diagnosis of degenerative disc disease of the lumbar spine, minimal to moderate functional impairment.  The VA examiner than opined that it was less likely as not that the Veteran's degenerative disk disease of the lumbar spine was caused by, related to, or worsened by his military service or his service-connected foot disability.  In support of this opinion, the VA examiner cited a study indicating that age, familial aggravation (genetics) and intrinsic disk loading were the predominant predictors of degenerative disk disease.

The Board finds the absence of any back disability having been noted in the Veteran's available service treatment records; the normal spine examination in March 1985; the Veteran's own reported history of having no recurrent back pain in March 1985; the extensive passage of time following the Veteran's discharge from the service without any back disability having been objectively shown; the VA examiner's negative opinion in March 2010; and the Veteran's inconsistent reports as to his having ongoing back pain since his discharge from military service, to be far more probative on the issue of whether he incurred or aggravated a chronic lumbar spine disability during service, or secondary to his service-connected post surgical syndrome of both feet.  See Jandreau, 492 F. 3d at 1372.

The preponderance of the evidence is against the Veteran claim; there is no doubt to be resolved; and service connection for degenerative disk disease of the lumbar spine is not warranted.

B.  TDIU Benefits

The Veteran asserts that he is entitled to TDIU benefits.  

TDIU benefits are warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether a Veteran is entitled to TDIU benefits, consideration may be given to a Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Service connection is currently in effect for post surgical syndrome of both feet, currently rated as 30 percent disabling.  Therefore, the schedular percentage criteria for TDIU benefits are not met.  38 C.F.R. § 4.16(a). 

According to 38 C.F.R. § 4.16(b), extraschedular consideration of claims for TDIU benefits should be submitted to the Director, Compensation and Pension Service, in instances where a Veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Here, however, the Board finds that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration is not warranted in this case.

The evidence of record shows that the Veteran is unemployed.  However, the evidence of record attributes the Veteran's unemployment to his numerous nonservice-connected conditions.  There is no evidence of record indicating that the Veteran's service-connected post surgical syndrome of both feet precludes him from securing or following substantially gainful employment.  38 C.F.R. § 4.16(b).

Most recently in May 2011, a VA examiner, after having reviewed the Veteran's claims file and having previously examined the Veteran, opined that the Veteran may be expected to engage in light and sedentary activities and employment, taking into account his level of education, experiences , and occupational background.  In support of this opinion, the VA examiner cited the lack of any functional impairment, despite subjective complaints, exhibited during the Veteran's March 2010 VA examination for feet.  In similar fashion, a VA examiner in June 2007 opined that the Veteran was able to do sedentary work.  In support of this finding, the VA examiner noted that the Veteran was able to do most of his activities of daily living; able to walk for short distances without difficulty; and able to drive, despite his service-connected bilateral foot disorder.  Finally, a VA examiner in March 2005, after having conducted a physical examination of the Veteran and having reviewed all available records, opined that the Veteran was capable of sedentary and light manual labor.

In contrast to these findings, a November 2006 opinion submitted by a private psychologist concluded that the Veteran was totally disabled from gainful employment.  Moreover, an April 2007 decision from the Social Security Administration determined that he Veteran was entitled to disability benefits beginning in June 2005.  These determinations, however, included full consideration of the Veteran's nonservice-connected conditions, including arthritis of the bilateral shoulders, degenerative disk disease of the lumbar spine, Hepatitis C, impingement syndrome of the left shoulder, arthritis of the left hip, diabetes mellitus, borderline intellectual functioning and depression.  As such, these opinions are of limited probative value in considering the effect of the Veteran's service-connected post surgical syndrome of both feet on his employability.

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to TDIU benefits.  The Veteran does not meet the schedular percentage criteria and the evidence does not otherwise demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected post surgical syndrome of the feet.  Accordingly, TDIU benefits are not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for TDIU benefits, the doctrine is not for application.  Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is denied.

Entitlement to TDIU benefits is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


